JUDGE ROBERTSON
delivered the opinion op the court:
As the entire tract of land decreed to be sold did not sell for as much as the debt, the owner may be presumed to have lost nothing by the error in not directing the commissioner to sell only as much as would satisfy the judgment, and that defect in the decree is not available to the appellant.
Nor had there been error in adjudging interest on interest, and thereby requiring a sale for more than was legally demandable, would it have been prejudicial to the *162appellant, because the excess was too slight to justify a presumption that, had the true amount only been adjudged, he would have paid it, and thereby have prevented the sale ; and because, also, neither he who bid at the sale, nor any other person, offered as much as was due, without the small excess in the decree.
The petition is substantially good, and the commissioner’s report of a sale at the court-house on a county court day, after sufficient notice, cures the alleged defect in the judgment in not prescribing the time and place of sale, even if such omission could be deemed error.
No other error being suggested by counsel or perceived by the court, the judgment is affirmed.